DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1, FIG. 1, claims 1-5, 8, 11, 14, 18, 20, 22-24, and 26-29 in the reply filed on 09/14/22 is acknowledged.
Claims 30-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/14/22.
Claims 14 and 23-24 are also withdrawn from further consideration because claim 14 recites the high reflection mirror further includes a supplemental extended length mirror not directed to the elected species (104 of FIG. 1 does not include any supplemental extended length mirror) and claims 23-24 are directed to Species 7 (FIG. 7) requiring an emission mirror (an output mirror coated on the right side of 700, FIG. 7) and a backside mirror (702) disposed on opposite sides of the narrow beam divergence source (700).
Claim Objections
Claim 5 is objected to because of the following informalities: the limitation “a relative refractive index difference” is duplicated in the last line of the claim and should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites “the first charge-carrier type” and “the second charge-carrier type” in lines 2-3. However, these limitations lack antecedent basis and it’s unclear which components of the semiconductor source they are corresponding to having the respective charge-carrier type. Therefore, claim 28 is considered indefinite. For purposes of examination, the Examiner interprets “the first charge-carrier type” and “the second charge-carrier type” to correspond to any two components of the semiconductor source.
Claim 29 recites “a second charge-carrier type” in the last line without defining “a first charge-carrier” type in itself nor its parent claims. Therefore, claim 29 is considered indefinite. For purposes of examination, the Examiner interprets “a second charge-carrier type” to be “a charge-carrier type”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, 20, 22, 26, and 28 are rejected under 35 U.S.C. 102a1 as being anticipated by PADULLAPARTHI (US PG Pub 2015/0078410 A1) (09/29/20 IDS).
Regarding claim 1, PADULLAPARTHI discloses a narrow beam divergence semiconductor source (a VCSEL as shown in FIG. 10) operable to generate a beam having a substantially narrow beam divergence, an emission wavelength, and a substantially uniform beam intensity (it’s implicitly taught by the structure of the VCSEL, FIG. 10), the narrow beam divergence semiconductor source comprising: 
an optical resonant cavity (formed by 202/204, FIG. 10) including a high reflection mirror (204, FIG. 10, [0066]) having first and second sides, an extended length mirror (202, FIG. 10, [0066]) having first and second sides, and an active region (203, FIG. 10, [0044]); 
the high reflection mirror and the extended length mirror being disposed on distal of the active region (FIG. 10) such that the first side of the high reflection mirror is coupled to a first side of the active region (a bottom surface of 204 is coupled to a top surface of 203, FIG. 10) and the first side of the extended length mirror is coupled to a second side of the active region opposing the first (a top surface of 202 is coupled to a bottom surface of 203, FIG. 10); and 
a plurality of electrical contacts (206/207, FIG. 10, [0044]) operable to direct electric current to the active region.
Regarding claim 11, PADULLAPARTHI discloses the source is operable as either: a VCSEL; or an RC-LED; or an LED (FIG. 10 and also see abstract).
Regarding claim 20, PADULLAPARTHI discloses the extended length mirror comprises a hybrid DBR including a high-contrast region (Section D, FIG. 10) and a low-contrast region (Section C, FIG. 10), wherein the high-contrast region includes a plurality of DBR pairs using materials with high refractive index difference (“a second section (section D) formed of multiple pairs, each of which is stacked by a low refractive index layer of AlxGa1-xAs (0.90 < x <1.0) and a high refractive index layer of AlxGa1-xAs layer (0 < x < 0.12),” [0066]), the DBR pairs being periodically disposed within the high-contrast region ([0066]), and wherein the low-contrast region includes a plurality DBR pairs using materials with low-refractive index difference (“a first section (section C) formed of multiple pairs, each of which is stacked by a low refractive index layer of AlxGa1-xAs (0.90 < x < 0.92) and a high refractive index layer of AlxGa1-xAs layer (0 < x < 0.12),” [0066]), the low-contrast pairs being periodically disposed within the low-contrast region ([0066]).
Regarding claim 22, PADULLAPARTHI discloses an oxide aperture (314, FIG. 10, [0054]) operable to increase the current density in the active region.
Regarding claim 26, PADULLAPARTHI discloses the DBR and/or the hybrid DBR are operable, together with the plurality of electrical contacts, to direct electric current to the active region ([0044]).
Regarding claim 28, PADULLAPARTHI discloses the first charge-carrier type is p-type semiconductor, and the second charge-carrier type is n-type semiconductor (“the bottom DBR 202 can be n-type reflector or p-type reflector, and the top DBR 204 has the opposite polarity,” [0046]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over PADULLAPARTHI.
Regarding claims 2-3 and 18, PADULLAPARTHI has disclosed the narrow beam divergence semiconductor source outlined in the rejection to claim 1 above and further discloses the extended length mirror comprises two or more reflection elements (Section C & Section D, FIG. 10) except the extended length mirror and the high reflection mirror are operable to suppress one or more longitudinal and/or transverse modes such that one or more longitudinal and/or transverse modes lase, wherein only one longitudinal mode lases. However, it’s within one of ordinary skill in the art to modify cavity mirrors (DBRs) of a VCSEL to achieve single mode output in order to maximize output power. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the high reflection mirror and the extended length mirror of PADULLAPARTHI so to achieve single mode emission in order to maximize output power.
Regarding claims 4-5, PADULLAPARTHI has disclosed the narrow beam divergence semiconductor source outlined in the rejection to claim 1 above and further discloses the extended length mirror and the high reflection mirror has a relative refractive index difference ([0066]) except an effective penetration depth extending a plurality of emission wavelength distances from the first side of the extended length mirror and the high reflection mirror. However, it’s known in the art that DBR can have a thickness of an integer multiple of half or quarter wavelength in order to obtain phase match with a desired output mode. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thicknesses of the extended length mirror and the high reflection mirror of the VCSEL of PADULLAPARTHI so to achieve an effective penetration depth extending a plurality of emission wavelength distances from the first side of the extended length mirror and the high reflection mirror in order to obtain phase match with a desired output mode.
Regarding claim 8, PADULLAPARTHI has disclosed the narrow beam divergence semiconductor source outlined in the rejection to claim 1 above the full width half maximum intensity divergence angle is less than 10 degrees. However, it’s within one of ordinary skill in the art to modify an output window of a VCSEL to minimize its FWHM intensity divergence angle. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the emission window of the VCSEL of PADULLAPARTHI so that the FWHM intensity divergence angle is less than 10 degrees in order to maximize intensity of the output.

Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over PADULLAPARTHI in view of Hwang et al. (US Patent 6,549,556 B1).
Regarding claims 27 and 29, PADULLAPARTHI has disclosed the narrow beam divergence semiconductor source outlined in the rejection to claim 20 above except one or more phase-matching layers between the hybrid mirror components, or the high-contrast region of the hybrid DBR and the low-contrast region of the hybrid DBR are interposed by a substrate of a second charge-carrier type. Hwang discloses a VCSEL (100, FIG. 1, col. 4 lines 47-49) comprising a hybrid DBR (110, FIG. 1, col. 4 lines 58-62) including a high-contrast region (108, FIG. 1, col. 4 lines 58-62) and a low-contrast region (104, FIG. 1, col. 4 lines 58-62), wherein a phase matching layer (107, FIG. 1) is disposed between the two regions in order to ensure reflections are phase matched at lasing wavelength (col. 8 lines 18-24). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the extended length mirror of PADULLAPARTHI with the phase matching layer between the hybrid components as taught by Hwang in order to ensure reflections being phase matched at lasing wavelength (col. 8 lines 18-24).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chirovsky (US PG Pub 2007/0258501 A1) discloses a VCSEL (FIG. 4) comprising an optical resonant cavity including a high reflection mirror (14, FIG. 4) and an extended length mirror (42, FIG. 4), but fails to disclose the extended length mirror comprises a hybrid DBR including a high-contrast region and a low-contrast region and a phase matching layer disposed between the two regions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828